                   Case 19-14407       Doc 14    Filed 04/09/19     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND
                                 Baltimore Division
In re:                                   *
       Robert A. Donald,                 *      Case No.: 19-14407-DER
                                         *      Chapter 13
                         Debtor.         *
*      *     *      *    *      *      *     *      *       *     *    *

                         MOTION TO EXTEND AUTOMATIC STAY

       Debtor, by counsel, seeks an extension of the automatic stay pursuant to 11 U.S.C.
§362(c)(3)(B), and in support thereof states:
       1. Debtor filed a prior Chapter 13 bearing case number 18-20309-DER on April 16, 2018.
Debtor’s case was dismissed on March 29, 2019 for failure to confirm a plan.
       2. Debtor filed the instant proceeding on April 2, 2019. The filing invoked an automatic stay
of proceedings which will expire on May 2, 2019, unless extended prior to that date. 11 U.S.C.
§362(c)(3)(A).
       3. Debtor requests that the automatic stay be extended for the duration of this proceeding.
       4. Debtor commenced this proceeding in good faith.
       5. 11 U.S.C. §362(c)(3)(C) creates a rebuttable presumption that certain cases are not filed
in good faith. That presumption does not apply in this case and is rebutted by the following facts.
                 A. Only one prior proceeding involving this Debtor has been pending during
       the past year. 11 U.S.C. §362(c)(3)(C)(i)(I).
                 B. Debtor’s previous case was not dismissed for failure to file documents
       required by the Court. 11 U.S.C. §362(c)(3)(C)(i)(II)(aa).
                 C. Mr. Donald is on fixed income with social security and a disability
       pension with MetLife. Following an Affidavit of Default by 7 Slade, Mr. Donald’s
       Chapter 13 plan was denied without leave to amend. However, Mr. Donald does
       have a change in his financial circumstances, as he now has a part-time job with Key
       Investment, which will help supplement his budget. Mr. Donald hours vary, but he
       is paid at $18.00 per hour; Mr. Donald believes he will earn on average $500-600 per
       month. This additional income should enable the debtor to complete this plan.
                 D. The Debtor’s change in circumstances should enable him to fund his proposed
                   Case 19-14407    Doc 14    Filed 04/09/19    Page 2 of 2



Chapter 13 Plan.
       WHEREFORE, the automatic stay should be extended as to all creditors for the duration
of this proceeding.


Date: April 09, 2019                              Respectfully submitted,


                                                  /s/Jeffrey M Sirody
                                                  Jeffrey M Sirody, Bar #11715
                                                  Jeffrey M. Sirody & Associates
                                                  1777 Reisterstown Road, Suite 360
                                                  Baltimore, MD 21208
                                                  (410) 415-0445

                                                  Counsel for Debtor


                             CERTIFICATE OF MAILING

        I HEREBY CERTIFY that on this, the 09th day of April 2019, a copy of the foregoing
Motion to Extend Automatic Stay and proposed Order was mailed first-class, postage prepaid to
all Creditors on the attached Mailing Matrix, and electronically served upon,

Chapter 13 Trustee, Robert S. Thomas, II
ecf@ch13balt.com

Mark D. Meyer, Attorney for Nations Direct Mortgage, LLC
bankruptcy@rosenberg-assoc.com

                                                  ____/s/________________
                                                  Jeffrey M. Sirody, Esquire
